

116 SRES 473 ATS: Congratulating the University of Charleston men's soccer team for winning the National Collegiate Athletic Association Division II Men's Soccer Championship at Highmark Stadium in Pittsburgh, Pennsylvania.
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 473IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Manchin (for himself and Mrs. Capito) submitted the following resolution; which was considered and agreed to RESOLUTIONCongratulating the University of Charleston men's soccer team for winning the
			 National Collegiate
			 Athletic Association Division II Men's Soccer Championship at Highmark
			 Stadium in Pittsburgh, Pennsylvania.
	
 Whereas, on December 14, 2019, the University of Charleston men’s soccer team won the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division II Men's Soccer Championship at Highmark Stadium in Pittsburgh, Pennsylvania, which was the second national championship in 3 years for the University of Charleston;
 Whereas the University of Charleston men’s soccer team finished its historic season with a record of 22 wins, 2 losses, and 1 tie by securing a victory over California State University, Los Angeles in the national championship;
 Whereas the University of Charleston men's soccer team has become a symbol of pride and success to the University of Charleston and the surrounding communities in West Virginia;
 Whereas the University of Charleston men's soccer team held its opponents scoreless in 17 of 25 matches in 2019, with goalkeeper Alvaro Unanua Dean registering 11 shutouts;
 Whereas Alvaro Unanua Dean was recognized as the 2019–2020 NCAA Division II statistical champion for Goals Against Average and Save Percentage;
 Whereas the University of Charleston men's soccer team earned the 2019–2020 Division II men's soccer statistical championship title for Goals Against Average and Shutout Percentage;
 Whereas the University of Charleston men's soccer team won the championship in the first and third seasons with Dan Stratford as head coach;
 Whereas the University of Charleston men's soccer team outscored its opponents 87–8 over the course of the 2019 season, led by Freddy Tracey with 14 goals, including 6 game-winning goals, one of which was in the national championship;
 Whereas Ettore Ballestracci was ranked fourth nationally in NCAA Division II players with the most assists, with 12 assists throughout the 2019 season;
 Whereas All-Atlantic Region First Team players Williams D'Nah and Jordi Ramon, who shut out their NCAA Division II Tournament opponents in 5 out of 6 matches, anchored the defense of the top-ranked University of Charleston men's soccer team;
 Whereas the University of Charleston men's soccer team finished the 2019 season with 12 consecutive wins, cruising to its sixth straight Mountain East Conference regular season title, second consecutive MEC tournament championship, and fifth NCAA Division II Men's Soccer Atlantic Region title in 6 seasons;
 Whereas Christopher Allan was named Most Outstanding Defensive Player, and Freddy Tracey was named Most Outstanding Offensive Player;
 Whereas Christopher Allan, Freddy Tracey, Williams N'Dah, and Alvaro Unanua Dean were named to the All-NCAA National Championship Tournament Team; and
 Whereas the University of Charleston men’s soccer team should be praised for the historic season of both athletic and academic accomplishments: Now, therefore, be it
 That the Senate— (1)congratulates the University of Charleston men's soccer team for winning the National Collegiate Athletic Association Division II Men's Soccer Championship;
 (2)recognizes the athletic program at the University of Charleston for its achievement in both sports and academics; and
 (3)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the University of Charleston for appropriate display; (B)the President of the University of Charleston; and
 (C)the head coach of the University of Charleston men's soccer team.